Citation Nr: 0212099	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  01-00 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2000 RO rating decision that denied an 
increased evaluation for PTSD (rated 50 percent).  

An April 2001 RO rating decision denied a total rating for 
compensation purposes based on unemployability.  A written 
argument dated in February 2002 from the veteran's 
representative constitutes a notice of disagreement with this 
determination.  The Board will not address that issue because 
it is now moot due to the grant of a total rating for the 
PTSD in this decision.  VAOPGCPREC 6-99.



FINDING OF FACT

The veteran's PTSD is manifested primarily by anxiety, 
depression, major mood variations, rage, anger, irritability, 
startle response, sleep disturbance, recollections of 
experiences during World War II, and intrapsychic agitation 
that produce total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an increased evaluation of 100 percent for 
PTSD are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for PTSD, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with a VA psychiatric 
examination to determine the severity of the PTSD and he and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The Board is also granting the 
veteran the requested benefit.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from March 1943 to November 
1945.

An October 1950 RO rating decision granted service connection 
for the veteran's psychoneurotic reaction with mixed anxiety 
and gastrointestinal reaction.  A 30 percent evaluation was 
assigned for this condition, effective from June 1950.  A 
subsequent RO rating decision reclassified the condition to 
PTSD and an October 1997 RO rating decision increased the 
evaluation for the PTSD from 30 to 50 percent, effective from 
April 1997.  The 50 percent evaluation has remained unchanged 
since then.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1997 to 
2000.  The more salient medical reports related to the claim 
for an increased evaluation for PTSD are discussed below.

Private medical reports show that the veteran was treated in 
1999 primarily for non-service-connected disabilities.  Those 
reports note the presence of depression.

A VA medical report of the veteran's treatment in March 2000 
notes that he was angry and irritable.  He was treated with 
medication.

The veteran underwent a VA psychiatric examination in March 
2000.  He complained of irritability, loss of sleep, and 
psychic agitation.  Strong suicidal ideation as well as his 
deep disturbance by the fact that he slapped his wife a few 
weeks ago was noted.  He reported often awakening during the 
night and experiencing claustrophobia, and having his wife 
drive around with him.  He was anxious and agitated.  He was 
oriented to time, place, and person.  His memory function was 
within normal limits. His affect was that of a labile 
individual who was the subject of major mood variations.  He 
was anxious, depressed, and agitated.  His motor activity was 
restless.  His judgment was fair.  He continued to experience 
sleep disturbance.  He reported numbness, rage, startle 
response, and strong claustrophobic feelings.  He experienced 
intrapsychic agitation and restlessness.  The diagnosis was 
PTSD and the GAF was 49.

A VA report of the veteran's outpatient treatment in May 2000 
reveals that he was extremely irritable and angry.  He was 
treated with increased diazepam.

A VA letter dated in January 2001, notes that the veteran was 
being treated by the signatory, a psychiatrist.  It was noted 
that the veteran had recollections of experiences in World 
War II with strong guilt feelings of having to shoot enemy 
soldiers.  The signatory noted that the veteran was totally 
unemployable , that he could not work at all, and that he 
suffered from severe social incapacity.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD will be rated 
as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

In this case, the evidence shows that the veteran's PTSD is 
manifested primarily by anxiety, depression, major mood 
variations, rage, anger, irritability, startle response, 
sleep disturbance, recollections of experiences during World 
War II, and intrapsychic agitation.  The examiner who 
conducted the March 2000 VA psychiatric examination assigned 
a GAF (global assessment of functioning) of 49.

A GAF of 49 is indicative of serious symptoms or any serious 
impairment in social, occupational or school functioning, 
that is the veteran has no friends or is unable to hold a 
job, under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV) that is to be used in the 
evaluation of the veteran's PTSD.  38 C.F.R. § 4.125 (2001).  
The VA letter dated in January 2001 from the psychiatrist who 
treats the veteran indicates that the veteran is totally 
unemployable and cannot work at all due to his PTSD symptoms 
and that those symptoms produce severe social incapacity.  
There is no evidence in the record to refute the indication 
that the veteran is totally unemployable due to his PTSD 
symptoms.

After consideration of all the evidence, the Board finds that 
it supports the assignment of a total (100 percent) rating 
for the PTSD under diagnostic code 9411.  Hence, the claim 
for an increased evaluation for PTSD is granted.



ORDER

An increased evaluation of 100 percent for PTSD is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

